United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3197
                         ___________________________

                     Federal Home Loan Mortgage Corporation

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Robi J. Briggs

                       lllllllllllllllllllll Defendant - Appellant

                                 John Doe; Mary Roe

                             lllllllllllllllllllll Defendants
                                     ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: January 13, 2014
                             Filed: February 27, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

        The Federal Home Loan Mortgage Corporation (“Freddie Mac”) acquired title
to the subject residential real property located in Carver County, Minnesota by limited
warranty deed from Wells Fargo Bank, N.A., which purchased the property at its non-
judicial foreclosure sale. Appellant Robi J. Briggs, and John Doe and Mary Roe,
were found to be occupying the property, and Freddie Mac instituted an eviction
action against them in Minnesota District Court, Carver County. Briggs removed the
eviction action from Minnesota District Court to the United States District Court,1
asserting that the federal court had subject matter jurisdiction pursuant to 12 U.S.C.
§ 1452(f) (action against Freddie Mac that is commenced in state court may be
removed to federal district court and district court has original jurisdiction of civil
actions to which Freddie Mac is a party without regard to amount or value). Freddie
Mac’s motion to remand the case to state court was subsequently granted on the basis
of abstention. Following the remand, the state court eviction proceeding resumed,
and Freddie Mac subsequently obtained an order for possession of the premises.

       Because the federal district courts have original jurisdiction over all civil
actions in which Freddie Mac is a party, 12 U.S.C. § 1452(f), and “any civil action
brought in a state court of which the district courts of the United States have original
jurisdiction, may be removed by the defendant or defendants, to the district court,”
28 U.S.C. § 1441(a), the district court possessed subject matter jurisdiction in this
action.2



      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota, adopting the order of the Honorable Arthur J. Boylan,
United States Magistrate Judge for the District of Minnesota.
      2
        In considering the motion to remand, the district court assumed without
deciding that it possessed subject matter jurisdiction. “We have stated, however, that
a court may not assume hypothetical jurisdiction to decide contested questions of law
when its jurisdiction is in doubt.” Pub. Sch. Ret. Sys. of Mo. v. State St. Bank &
Trust Co., 640 F.3d 821, 825 (8th Cir. 2011) (internal quotation marks and citations
omitted). Accordingly, we have assured that the district court possessed subject
matter jurisdiction before proceeding. Id.

                                          -2-
       Relying on Burford v. Sun Oil Co., 319 U.S. 315, 317-34 (1943), the district
court determined that abstention was appropriate because eviction actions are
primarily a matter of state law and this Minnesota eviction action “is a summary
proceeding created by Minnesota state law (Minn. Stat. § 504B), the enforcement of
which is tasked to Minnesota law enforcement personnel.” The district court further
reasoned that “Minnesota state district courts . . . have a superior ability to handle
efficiently the large volume of post-foreclosure eviction cases to which Freddie Mac
is a party.” The court also found that “[s]tate courts are highly familiar with
dispossessory procedure, and federal courts are ill-equipped to adjudicate these
actions” (internal quotation marks and citation omitted).

       We agree with the district court that the Minnesota eviction statutes provide a
comprehensive and detailed framework for the efficient processing by the Minnesota
courts of large numbers of eviction actions, providing for, among other things: the
form and content of the summons and complaint; a procedure for service of summons,
answer, and for expedited relief; a trial process including a right to jury trial; the form
of judgment; and the execution of judgment and writ of recovery and order to vacate.
See Minn. Stat. § 504B.281–.371. We conclude, without extended discussion, that
the district court did not abuse its discretion in determining that abstention is
appropriate under Burford. See City of Jefferson City, Mo. v. Cingular Wireless,
LLC, 531 F.3d 595, 599, 605 (8th Cir. 2008), see also Quackenbush v. Allstate Ins.
Co., 517 U.S. 706, 726-27 (1976) (recognizing that Burford abstention is appropriate
where the action involves “‘difficult questions of state law bearing on policy
problems of substantial public import,’” or where the exercise of federal review
“‘would be disruptive of state efforts to establish a coherent policy with respect to a
matter of substantial public concern’” (quoting Colorado River Water Conservation
Dist. v. United States, 424 U.S. 800, 814 (1976)).

       Accordingly, the order of the district court is affirmed.
                       ______________________________

                                           -3-